 



Exhibit 10.45
PROPRIETARY INFORMATION —CONFIDENTIAL
Sirion — 060724
PORTIONS OF THIS EXHIBIT MARKED “[* * *]” HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, AND THE OMITTED PORTIONS HAVE BEEN FILED
SEPARATELY IN PAPER FORM WITH THE SECURITIES AND EXCHANGE COMMISSION.
Bio-Concept
Laboratories, Inc.
Quotation
Client:
Sirion Therapeutics, Inc. “CLIENT”
3110 Cherry Palm Drive, Suite 350
Tampa, FL 33619
Phone: (813) 496 7325
Fax: (813) 910-9585
Quote Number: Sirion — 060724
                                                                                Quote
Date: 07/24/06

                  Payment         Good Through   Terms   Bio-Concept Contact  
Client Contact
Valid 30 days
  [* * *]   Scott Orphanos   Bill Stringer

                  Estimated Activity   Activity Description   Cost
Procurement of Non- Standard Materials
  Purchase, receive and release raw materials based on vendor certificate of
analysis. Additional testing requested will be quoted separately.   [* * *]
 
       
Ethylene Oxide Sterilization (ETO) of non-standard containers (performed off
site)
  Package and ETO sterilize as sufficient number of units for the aseptic fill
and adoption to Bio-Concept’s validated cycle. Cost includes shipping, bioburden
testing, sterility verification with spore strips, and residual testing.   [* *
*]
 
       
Process Development -
Sterilization
(Filtration)
  Filtration studies designed toward the selection of optimum type and minimum
surface area to volume ratio. This activity will describe the flow rate,
back-pressure, filter size, solution volume dependency. Perform bubble point
test against vendor specifications. Write and issue report.   [* * *]

N/A -Client to provide filter specifications
 
       
Process Development -
Pilot Batch
  Prepare a scale-up batch using the proposed materials, compounding technique,
vessels, mixers, filters, containers and closures. Perform in-process testing
and finished product analyses to confirm suitability. Recommend any changes to
manufacturing procedure. Significant changes may require a second pilot batch at
an incremental charge.   [* * *]
 
       
Aseptic cGMP Clinical Fill — Plastic Bottle Standard Container and Closure
system [* * *]
  Preparation and approval of master batch record Approval of release
specifications by client. Plastic bottles, tips and caps (sufficient number for
fills) provided by client; release of materials on vendor Certificate of
Analysis by Bio-Concept . Purchase of small quantity (sufficient for fills) of
necessary raw materials; release on ID testing and vendor Certificate of
Analysis Manufacture up to [* * *] sterile units/batch Submit executed batch
record(s) to client for their release. Includes a single standard
packaging/shipping event to one U.S location. No release testing will be
performed   [* * *]
 
       
Labeling of Manufactured Product
  Label up to [* * *] units of manufactured product. Activities include
incorporating the function into a batch record, generating standard labels,
labeling product, reconciling units. Randomization, safety seals, and boxing
will be quoted separately. Additional labeling requests will be charged at [* *
*] per event.   [* * *]
 
       
Manufactured Product and Retain Storage
  After [* * *], [* * *] per lot per condition per month unless combined with
testing.    

1



--------------------------------------------------------------------------------



 



PROPRIETARY INFORMATION —CONFIDENTIAL
Sirion — 060724
Total Estimated Cost       [* * *]
[* * *]

          Quote Generated By:   Client Acceptance:      
Scott Orphanos
       
Executive Director,
  Client Signature:   /s/ William Stringer
 
       
Business Development
  Date: 8/10/06    
Phone: (888) 714-1900
        Fax: (603) 437-4998   Purchase Order Number:
 
     
 

2



--------------------------------------------------------------------------------



 



PROPRIETARY INFORMATION —CONFIDENTIAL
Sirion — 060724
General Terms & Conditions

1.   Bio-Concept Laboratories, Inc. shall provide services in accordance with
this Agreement. Services are provided subject to the terms and conditions
hereof, and such terms and conditions may be modified only by written instrument
signed by CLIENT and Bio-Concept Laboratories, Inc. Provisions of any existing
contract bet Bio-Concept Laboratories, Inc. and CLIENT shall take precedence
over any inconsistent terms and conditions of this order.   2.   CLIENT shall
comply with all applicable laws and regulations relating to transmittal of
sample to Bio Concept. Bio-Concept will not be responsible for damages of any
nature, which may arise from returning used/unused samples to CLIENT.   3.  
Bio-Concept makes no warranties with regard to the services to be performed
hereunder, including any expressed or implied warranties of merchantability or
fitness for a particular purpose of any work performed or information or
products supplied by it. CLIENT is responsible for reviewing Bio-Concept’s
standard manufacturing processes/procedures to determine suitability for
specific manufacturing requirements. To the extent permitted by law, either
party’s liability, if any, for damages relating or arising out of this order
shall be limited to the fees paid or payable to Bio-Concept under this
Agreement. Under no circumstances shall either party be entitled to incidental,
indirect, consequential or special damages under any theory of law.   4.  
Neither party shall have any liability to the other party for any failure to
perform or delay in performance if such failure is due to war, fire, flood,
civil or labor unrest, government action, or other contingencies beyond its
reasonable control.   5.   No provision of this Agreement may be waived except
by the express written consent of the party waiving compliance. A waiver from
time to time by either party of its rights or its failure to exercise any remedy
shall not operate or be construed as a continuing waiver of the same or of any
other of such party’s rights or remedies provided in this Agreement.

This Agreement is expires if not executed by the date indicated.
Each party, through its duly authorized officer, hereby accepts and agrees to
the foregoing Agreement as
of this 10th day of August 2006.
          (Day)         (Month)

                  CLIENT   Bio-Concept Laboratories, Inc.    
 
               
By:
  /s/ William Stringer   By:        
 
 
 
     
 
    Title: VP Manufacturing & Compliance   Title:    
 
 
 
     
 
   

3



--------------------------------------------------------------------------------



 



PROPRIETARY INFORMATION —CONFIDENTIAL
Sirion — 060724
NOTES AND COMMENTS

1.   All payments are required by the Due Date of the invoice. Payments not
received by Bio-Concept within this timeframe shall be assessed a finance charge
of 3.0% per month of the amount invoiced for each 30 day period or fraction
thereof that the payment is not received by Bio-Concept.   2.   Cost per event
does not include the purchase of unique materials and/or unique chemicals,
special handling (as requested by the Client), packaging and shipping charges,
and/or disposal charges (see Note 3 of Notes and Comments for a breakdown of
packaging, shipping and/or disposal charges). All costs incurred as a result of
the foregoing, except packaging, shipping and/or disposal charges, will be
charged at Bio-Concept’s cost plus a handling fee.   3.   Packaging, shipping
and/or disposal charges to be paid by the Client to Bio-Concept as a result of
the Client’s request to ship raw material, in-process material and/or product,
and/or finished manufactured product are as follows:

      ? Standard (ambient ground) — [* * *] per occurrence, per lot plus carrier
charge and handling fee.         ? Non-standard (frozen or overnight) — [* * *]
per occurrence, per lot plus carrier charge and handling fee.         ? Disposal
— [* * *] per occurrence, per lot, per configuration.

4.   [* * *]   5.   Once the Client has executed this Quote Agreement and
initialed Notes and Comments and Terms and Conditions, please mail the original
[* * *] to:

Matthew LaFontaine
Controller
Bio-Concept Laboratories, Inc.
4 Tinkham Avenue, Suite 104
Derry, NH 03038
The events described in this Quote Agreement shall not commence until such time
as the executed original Quote Agreement [* * *] received by Bio-Concept
Laboratories, Inc.
Client Initials: /s/ WS

4